NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODERICK DEMMINGS,                              No. 16-35053

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05737-RAJ

 v.
                                                MEMORANDUM*
PACIFIC MARITIME ASSOCIATION; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Roderick Demmings appeals pro se from the district court’s judgment in his

employment action alleging federal and state law claims arising from his requests

for reinstatement in 2013. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Demmings’s request for oral
argument, set forth in his opening brief, is denied.
review for an abuse of discretion the denial of leave to amend. Ramirez v. Galaza,

334 F.3d 850, 859 n.6 (9th Cir. 2003). We affirm.

       The district court did not abuse its discretion by dismissing Demmings’s

action without granting Demmings leave to file a Fourth Amended Complaint

because further amendment would be futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (explaining that dismissal without

leave to amend is proper when amendment would be futile); Chodos v. West

Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has

already granted a plaintiff leave to amend, its discretion in deciding subsequent

motions to amend is particularly broad.” (citation and internal quotation marks

omitted)).

       Because Demmings failed to make any arguments challenging the bases for

the district court’s orders dismissing his claims, Demmings has waived any

challenge to the dismissal of his claims. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief

are deemed waived.”).

       We do not consider facts and allegations that Demmings raises for the first

time on appeal. See Ramirez, 334 F.3d at 859 n.6 (9th Cir. 2003) (“[A] party may

not raise new issues of fact on appeal after declining to present those facts before

the trial court.”).


                                          2                                    16-35053
      We reject as without merit Demmings’s contentions that the district court

should have granted his request for an extension where the record reflects that the

district court granted five extensions throughout the action.

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                  16-35053